USCA4 Appeal: 22-6634      Doc: 11         Filed: 11/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-6634


        ZANNIE JAY LOTHARP,

                            Plaintiff - Appellant,

                     v.

        OFFICE OF THE UNITED STATES ATTORNEY,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:20-cv-01062-LCB-LPA)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Zannie Jay Lotharp, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6634      Doc: 11         Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

               Zannie Jay Lotharp appeals the district court’s orders accepting the

        recommendations of the magistrate judge, dismissing Lotharp’s civil complaint pursuant

        to 28 U.S.C. § 1915A(b)(1), and denying reconsideration. * We have reviewed the record

        and find no reversible error. Accordingly, we affirm the district court’s orders. Lotharp v.

        Office of the United States Attorney, No. 1:20-cv-01062-LCB-LPA (M.D.N.C. Apr. 8,

        2022; May 11, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




               *
                Because Lotharp did not receive the magistrate judge’s report and
        recommendation, we previously vacated the district court’s initial order dismissing
        Lotharp’s action and remanded with directions to provide Lotharp a copy of the
        recommendation. See Lotharp v. Office of the United States Attorney, No. 21-6720, 2022
        WL 203736, at *1 (4th Cir. Jan. 24, 2022). Lotharp timely objected once he received the
        recommendation, and the district court dismissed the action after considering his
        objections.

                                                     2